Citation Nr: 0838355	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative changes, currently rated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for a right knee 
patellofemoral syndrome, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased evaluation for a left knee 
patellofemoral syndrome with meniscus tear, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Jessie L. Kearney, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In February 2008, the veteran testified 
before the undersigned Veterans Law Judge.  A complete 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran testified at his hearing before the undersigned 
Veterans Law Judge in February 2008 that he had applied for 
Social Security Administration (SSA) disability benefits.  
However, there is no indication as to the outcome of that 
claim, and none of the records relied upon by SSA in its 
determination has been associated with the claims folder.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, the RO/AMC should obtain and 
associate with the claims folder a copy of any SSA decision 
awarding or denying the veteran disability benefits, together 
with all medical records underlying that determination.

The veteran also testified that he was treated at a VA 
facility approximately every six months.  He indicated that 
he was treated at two VA facilities.  The most recent VA 
outpatient treatment records in the file are dated in 
November 2006.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, VA 
should attempt to secure any VA treatment records dated since 
November 2006.  

Additionally, corrective VCAA notice is necessary so as to 
conform to clarification provided by a recent decision by the 
Court of Appeals of Veterans Claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
held that 38 U.S.C. § 5103(a) notice requires that the 
Secretary notify the claimant that to substantiate an 
increased rating claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; that the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and that the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  On remand, compliance with that 
clarification should be ensured.  

As the claims must be remanded for the foregoing reasons, the 
veteran should also be afforded current VA examinations to 
evaluate his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Obtain from SSA a copy of any 
decision awarding or denying the veteran 
disability benefits, together with all 
medical records underlying that 
determination.  

3.  Obtain and associate with the claims 
file the veteran's treatment records from 
the Little Rock and North Little Rock VA 
treatment facilities, dated since 
November 2006.  

4.  Thereafter, schedule the veteran for 
a VA joints examination for the purpose 
of ascertaining the current severity of 
his knee disabilities.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.  

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right knee 
patellofemoral syndrome and left knee 
patellofemoral syndrome with meniscus 
tear.

The examiner should report the range of 
motion measurements for each knee in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly. All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
knees, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the current severity of his 
back disability.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report must reflect that the 
claims folder was reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected low back 
strain with degenerative changes.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the spine is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.   Finally, readjudicate the veteran's 
claims.  If the decision remains adverse 
to the veteran, he and his representative 
must be provided with an appropriate 
supplemental statement of the case 
(SSOC), as well as an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


